           Case 3:20-cv-00154-LB Document 32 Filed 04/15/21 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
                                           1301 Clay Street
                                          Oakland, CA 94612
                                       ___________________
                                         www.cand.uscourts.gov

Susan Y. Soong                                                             GENERAL COURT NUMBER
CLERK OF COURT                                                                      510-637-3530

                                            April 15, 2021




Re: Chu v. Simon Property Group, Inc.
   21-cv-01514-KAW

Dear Counsel:

     This matter has been randomly assigned to United States Magistrate Judge Kandis A.
Westmore for all purposes including trial.

        The magistrate judges of this district have been designated to conduct any and all proceedings
in a civil case including a jury or nonjury trial and to order the entry of a final judgment, upon the
consent of all parties.

        A review of our records discloses that the Consent or Declination to Magistrate Judge
Jurisdiction has not been filed in this case. Defendant shall complete the attached form documenting
either consent or declination and e-file it with the Court by April 29, 2021. This form can be found
on the Court’s website at www.cand.uscourts.gov. Please note that any party is free to withhold
consent to proceed before a magistrate judge without adverse substantive consequences.

                                                    Susan Y. Soong
                                                    Clerk, United States District Court


                                                    By: __/s/_____________________
                                                    Doug Merry, Deputy Clerk to
                                                    Magistrate KANDIS A. WESTMORE
                                           Case 3:20-cv-00154-LB Document 32 Filed 04/15/21 Page 2 of 2




                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                   NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                         KYO HAK CHU,
                                   6                                                         Case No. 21-cv-01514-KAW
                                                          Plaintiff,
                                   7
                                                    v.                                       CONSENT OR DECLINATION
                                   8                                                         TO MAGISTRATE JUDGE
                                         SIMON PROPERTY GROUP, INC.,                         JURISDICTION
                                   9
                                                          Defendant.
                                  10

                                  11          INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you

                                  12   (if you are the party) or the party you represent (if you are an attorney in the case) choose(s) to
Northern District of California
 United States District Court




                                       consent or decline magistrate judge jurisdiction in this matter. Sign this form below your selection.
                                  13

                                  14          ( )        Consent to Magistrate Judge Jurisdiction
                                  15
                                                       In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to
                                  16   have a United States magistrate judge conduct all further proceedings in this case, including trial
                                       and entry of final judgment. I understand that appeal from the judgment shall be taken directly to
                                  17   the United States Court of Appeals for the Ninth Circuit.
                                  18                     OR
                                  19
                                              ( )        Decline Magistrate Judge Jurisdiction
                                  20
                                                      In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United
                                  21   States magistrate judge conduct all further proceedings in this case and I hereby request that this
                                       case be reassigned to a United States district judge.
                                  22

                                  23    DATE: ________________                                 NAME:
                                  24                                                    COUNSEL FOR
                                                                                        (OR “PRO SE”):
                                  25

                                  26
                                                                                                                        Signature
                                  27

                                  28
